Title: 3d.
From: Adams, John Quincy
To: 


       Eliza dined here, and Mr. Mores, a relation of Miss Nancy’s. Mr. Thaxter and Miss Duncan, drank tea. In the afternoon I continued reading Watts’s logic, but to read such books, with much improvement, I believe a calmer state of mind is requisite, than I now possess. They require the deepest attention, and the most settled Reflection: and of this at present I am not capable. When I reason with myself and ask why I am not happy?, I cannot find an Answer. Such is humanity; when it is not depressed by real Evils, it must necessarily frame to itself imaginary ones: and such is the kindness of Providence, that when it afflicts us with the real, it commonly frees us from the others. Thankful am I, that all my present disagreeable feelings, arise from my own fancy, and those I fear are too small a balance, for the real goods I am blest with. My meaning here, must be obscure, to any one but myself; but I shall never be at a loss with respect to it.
      